IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0268
                           Filed September 28, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADAM MAXWELL PATRICK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Carla T. Schemmel

(plea) and Robert J. Blink (sentencing), Judges.



      Adam Maxwell Patrick appeals from judgment and sentence entered upon

his pleas of guilty. AFFIRMED.




      Darren J. Robinson of McEnroe, Gotsdiner, Brewer, Steinbach, &

Rothman, P.C., West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                           2


DANILSON, Chief Judge.

       Adam Maxwell Patrick pled guilty to four of six pending charges pursuant

to a plea resolving six cases: he pled guilty to one count for carrying weapons, an

aggravated misdemeanor in violation of Iowa Code section 724.4 (2013), and

three counts for possession of a controlled substance, serious misdemeanors in

violation of Iowa Code section 124.401(5).         Patrick appeals, contending: the

district court (1) did not make a finding of a factual basis for each of guilty plea,

(2) “did not make a verbatim record” of each plea, (3) did not inform him of his

right to withdraw should the court not concur with the terms of the plea, and (4)

did not address him before sentencing.         All of these claims were waived by

Patrick’s written guilty pleas,1 or are belied by the record.

       The district court’s order accepting Patrick’s guilty plea states, “Based

upon defendant’s statements, the prosecutor’s statements, and the minutes of

testimony as applicable, the court finds that there is a factual basis for the

plea[s.]” A written guilty plea may replace the colloquy for misdemeanors with

the defendant’s consent.      Iowa R. Crim. P. 2.8(2)(b) (“The court may, in its

discretion and with the approval of the defendant, waive the above procedures in

a plea of guilty to a serious or aggravated misdemeanor.”). Patrick’s consent

was noted in the December 30, 2014 order accepting the plea: “Defendant

waived any right to have a verbatim record of the proceedings.” The written

petitions to plead guilty included Patrick’s admissions that he “carried a pistol

without a permit to carry,” and he “possessed marijuana” and “knew it was

1
  See State v. Carroll, 767 N.W.2d 638, 641 (Iowa 2009) (“It is well established that a
defendant’s guilty plea waives all defenses and objections which are not intrinsic to the
plea.”).
                                        3


marijuana.” The petitions also noted that the plea agreement allowed the parties

to argue with regard to sentencing, so there was no agreed-upon sentence to

which the court needed to concur. Finally, the sentencing order states that the

defendant was given the opportunity to allocute.

      Patrick also contends he was denied effective assistance of counsel

because counsel did not obtain a plea that required the court’s consent. The

usual course is to preserve claims of ineffective assistance of counsel for

postconviction-relief proceedings. State v. Clay, 824 N.W.2d 488, 494 (Iowa

2012). We do not address this claim because the record is not adequate to

determine whether such a plea was discussed. See State v. Avery, No. 14-0052,

2014 WL 5249196, at *2 (Iowa Ct. App. Oct. 15, 2014) (affirming convictions and

preserving ineffective-assistance claims for possible postconviction relief

because there was no record concerning “discussions trial counsel may have

had with Avery concerning plea negotiations or the viability of filing a motion to

suppress and possibly foregoing a favorable plea deal” on appeal).

      Finally, Patrick asserts his sentence improperly required that he repay

court-appointed fees and the costs of dismissed charges.        To the extent the

challenge pertains to the charges from which there is no right to appeal, we do

not address them.     To the extent the challenge pertains to court costs and

attorneys’ fees as a claim of the imposition of an illegal sentence, in both of the

written petitions to plead guilty, Patrick agreed to “pay full restitution for all

charged offenses including any counts or cases dismissed.”              This is a
                                         4

permissible term of a plea bargain.2 See Petrie, 478 N.W.2d at 622 (“We stress

that nothing in this opinion prevents the parties to a plea agreement from making

a provision covering the payment of costs and fees.”).

       AFFIRMED.




2
 We note that court costs are a form of restitution governed by Iowa Code sections
910.1(4) and 910.2. The restitution amount is part of the sentencing order and may be
appealed directly. State v. Janz, 358 N.W.2d 547, 549 (Iowa 1984). Court costs may
not be assessed against a defendant for dismissed counts unless the defendant
expressly agrees to that assessment as part of a plea agreement. See State v. Petrie,
478 N.W.2d 620, 622 (Iowa 1991); see also State v. Leatherberry, No. 15-0985, 2016
WL 3003420, at *2 (Iowa Ct. App. May 25, 2016).